Citation Nr: 1441900	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran had active duty from November 1967 to September 1971.

These matters are on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A May 2009 rating decision considered additional lay and medical evidence and confirmed and continued the previous denial.

The Veteran testified before the undersigned at a Travel Board hearing in September 2012.  A transcript is of record.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not documented in service or for many years thereafter; and, the competent and credible evidence fails to establish that the Veteran's currently diagnosed bilateral hearing loss was caused by his active service, to include in-service noise exposure.

2.  Tinnitus was not documented in service; and, the competent and credible evidence fails to establish that the Veteran's currently diagnosed tinnitus was caused by his active service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307. 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2009 of the criteria for establishing service connection for tinnitus and bilateral hearing loss, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in this letter.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

As to VA's statutory duty to assist in claims development, the record reflects that reasonable efforts have been made to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records and a private audiological evaluation report.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

In addition, the Veteran was afforded a VA audiology examination in March 2009 at which time the examiner diagnosed bilateral hearing loss and tinnitus which the examiner opined are not related to his active service.

Consideration has been given to the Veteran's assertion that the March 2009 examiner pressured him into answering questions regarding the onset of his hearing loss and tinnitus.  He contends that he has experienced bilateral hearing loss and tinnitus since his discharge from service.  He also disagreed with the examiner's statement that he did not wear hearing protection while operating a chainsaw and working at a saw mill post-service.  

However, a review of the March 2009 VA examination report shows no basis for finding that the Veteran was pressured into providing information or answers that were unfavorable to his claims or that the examination was otherwise inaccurate or inadequate in any way.  Rather, a review of the report of examination shows that all subjective and objective findings necessary for evaluation of the Veteran's bilateral hearing loss and tinnitus claims were observed and recorded.  The VA examiner conducted a full review of the Veteran's claims file, including the STRs and post-service treatment records, and considered the Veteran's lay history and complaints.  The report of examination contains sufficient detail and refers to specific documents and medical history, and is supported by sufficient rationale.  Moreover, as will be discussed below, the Veteran's reported history of experiencing hearing loss since service is questionable.  The examination appears to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in September 2012 in which he presented oral argument in support of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the veterans law judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned Veteran's Law Judge elicited testimony regarding the history and etiology of his claimed bilateral hearing loss and tinnitus, to include whether he had any evidence that such symptoms could be related to his active service.  No outstanding evidence pertaining to the matters has been identified.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In specific regard to service connection claims for hearing loss, the Board observes that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993). However, for VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving pure tone frequency auditory thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2013). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.

The Veteran contends that he has bilateral hearing loss and tinnitus that is related to in-service acoustic trauma from diesel engine noise while aboard submarine.  The Veteran's DD Form 214 reflects a military occupational specialty of electrician.  As the record reflects service aboard the USS TROUT and USS CAIMAN and lay statements from fellow service members support his claim of exposure to such noise during service, exposure to loud noise has been conceded.  38 U.S.C.A. § 1154(a), See May 2011 Statement of Case.

As to element (1) of the Shedden/Caluza analysis, there is evidence of a current bilateral hearing loss disability and tinnitus.  When the Veteran underwent medical examination in connection with his claims in March 2009, the examiner diagnosed bilateral hearing loss and tinnitus. 

Turning to element (2), service incurrence, STRs show no evidence of tinnitus or bilateral hearing loss.

STRs include an October 1967 audiological evaluation, pure tone thresholds for the Veteran's right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) were as follows: -5, -5, -5, X, and -5 and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz as follows: 0, -5, -5, X, and 15.  Pure tone thresholds for both ears at 3000 Hz were not recorded.

On audiological evaluation in December 1967, pure tone thresholds for the Veteran's right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were as follows: -5, -5, -5, X, and -5 and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz as follows: 0, -5, -5, X, and 15.  Pure tone thresholds for both ears at 3000 Hz were not recorded.

On audiological evaluation in August 1971, pure tone thresholds for the Veteran's right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were as follows: 10, 10, 10, 5, and 15 and pure tone thresholds for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz as follows: 10, 10, 5, 10, and 20 decibels.

The above-referenced results show a shift in the ranges during service, but normal hearing in both ears, in all ranges, at separation. See Hensley, supra.  Hence, and considering his report of noise exposure in service, there is sufficient evidence to establish in-service incurrence of an injury.

Shortly after discharge, the Veteran filed a claim for service connection for the residuals of a thumb injury and a nervous condition.  He made no reference to hearing loss or tinnitus.  A related June 1972 examination included the finding that hearing loss was not present.

A June 1996 private audiometric evaluation prepared for the U.S. Forest Service shows that the Veteran presented with a history of hearing loss with sudden onset which he claimed was due to "working around loud machinery."  He stated that he was exposed to continuous noise in his present job.  He stated that he was in the noise less than 8 hours a day and denied wearing hearing protection.  Job noise included chainsaws, lawnmowers, firearms, tractors, snowmobile, and power tools.  No reference was made to his active service much less experiencing acoustic trauma, including noise from diesel engines during service.

VA treatment records include a February 2007 clinical note which indicates a prior medical history for decreased hearing.  It states that the Veteran was tested many years ago and recalled having an 85 percent hearing loss at certain frequencies.  The Veteran provided a history of service on a submarine and indicated that most of the people he served with have service-connected hearing loss.  In April 2008, hearing aids were recommended.

In his December 2008 claim for hearing loss and tinnitus, the Veteran stated that during his first two years in the Navy, his normal duty station onboard a submarine was in the engine room.  He stated that he was constantly exposed to damaging levels of noise on a daily basis and that his hearing acuity deteriorated to such a level that he had to be fitted with hearing aids.

On VA audio examination in March 2009, the Veteran stated that during service he was exposed to diesel engine noise in the engine room on submarines.  He did not recall whether he had hearing protection.  He stated that he worked on a farm and at a gas station prior to his service.  After service, he worked for the U.S. Forest Service for 30 years with occasional chain saw use without hearing protection and at saw mills with hearing protection.  He also indicated that he did some hunting.
The Veteran stated that he began to notice problems hearing at about 30 years of age and thought he may need hearing aids by age 40.  With regard to tinnitus, he reported that it had "always been there" and he did not know when it began.  However, he could hear roaring in his ears after being in the engine room.

On review of the claims file, the examiner commented that his service records documented normal hearing at enlistment in 1967.  On discharge in 1971, hearing was within normal limits from 250 to 4000 Hz with a loss of hearing in the left ear only at 6-8 kHz only.  The examiner explained that those frequencies were not tested in 1967 so it is not possible to determine if there was a pre-existing loss 6-8kHz at enlistment.

Audiological evaluation revealed pure tone thresholds for the right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz (Hz) as follows: 25, 50, 70, 80, and 90, for an average of 61 decibels, and pure tone thresholds for the left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as follows: 20, 40, 5, 100, and 90, for an average of 65 decibels.  The speech recognition scores were not provided, using the Maryland CNC Test, was 80 in the right ear and 68 in the left ear.

The examiner stated that audiometric test results revealed normal hearing in the low frequencies, sharply dropping to a moderate and then severe/profound high frequency sensorineural loss bilaterally.  Speech recognition was good in the right ear and fair in the left ear.  The examiner diagnosed bilateral mid to high frequency sensorineural hearing loss; moderate to severe in the right ear and mild to profound in the left ear.  The examiner opined that the Veteran's service records showed normal hearing at enlistment and normal hearing by VA definition at discharge.  However, there was no evidence of significant hearing loss prior to 2008 or evidence of tinnitus.  In addition, the Veteran had post-service noise exposure. 

In a March 2009 statement in support of claim, the Veteran indicated that he was exposed to noise from engines, fans, blowers, and turbines while aboard a submarine.  He stated that the noise diesel engines was deafening and he did not recall using hearing protection other than pieces of toilet paper in his hears.  He stated that three fellow shipmates filed and received compensation for hearing loss and suggested that he also file a service connection claim.

The Veteran submitted April 2009 statements from two fellow shipmates, J.E.H. and R.B., who stated that they were exposed to acoustic trauma during service aboard the USS Caiman and had impaired hearing.  One was in receipt of service-connected disability benefits for tinnitus.  In a June 2010 statement, fellow shipmate J.L.O. stated that he was service-connected for hearing loss and tinnitus that were attributed to the same conditions (loud equipment and noise and pressure changes) to which the Veteran was exposed.

In a March 2010 notice of disagreement, the Veteran pointed out that upon discharge physical, there was a noticeable loss in the left ear of 6-8 kHz, providing a presumed discrepancy between discharge and entrance.  He contended that his in-service exposure to an environment of continuous known acoustic hazards and trauma was the beginning of his hearing loss.  He stated that post-service, he was only occasionally exposed to noise from a chainsaw while employed by the U.S. Forest Service; use of a chainsaw was not a routine part of his job description.  Regarding his work at a saw mill, he explained that he had two different jobs: one was in a noisy environment which required use of hearing protection while the other did not require the use of hearing protection.

In his June 2011 substantive appeal, the Veteran complained that the December 1967 service examination did not evaluate the whole frequency range and especially the higher (6000-8000) frequencies, but that his [August 1971] discharge examination showed hearing loss of 45 and 50 decibels in those frequency ranges, significant with regard to tinnitus.  He contended that the high pitch whine of the diesel engines was very damaging to his hearing as well as his shipmates who all received compensation for their loss.  He stated that he was the only one who worked in the engine room and did not receive compensation.  He stated that according to his VA counselor, the high-pitched whine of diesel engines has been linked to ringing in the ears (tinnitus) and that his post-service evaluation clearly shows losses of hearing in all frequencies and extreme losses in the higher frequencies.

In September 2012, the Veteran testified that he was exposed to acoustic noise while serving as an engineman aboard a submarine.  He testified that he was exposed to high-pitched noise from turbo engines and did not recall whether hearing protection was provided.  He stated that his friend remembered that he stuck something in his ears, like toilet paper.  There was little to no hearing protection.  He testified that he did not complain of hearing loss during service and just "lived with it." T. at 5.  He further testified that he did not mention hearing loss or tinnitus at separation because he never thought to mention it.  When the VLJ asked him why he did not mention his hearing loss or tinnitus on June 1972 VA examination, he stated that they were not bothering him at that time.  T. at 8.

Regarding post-service noise exposure, the Veteran testified that he worked for city and then at a lumber mill where he started outside on a green chain and then inside on a planer chain with hearing protection.  He later worked for the U.S. Forest Service where he occasionally used a chainsaw.  Recreationally, he testified that he went hunting one to two weeks a year with hearing protection.  He also testified that he rode a Harley-Davidson motorcycle which he acknowledged is loud, but stated that it was not purchased until 2001.

On his behalf, the Veteran's representative stated that during the Veteran's service most service members were not asked about tinnitus and did not know it was a disability until years after service, as was the case for the Veteran.  She also stated that there was a shift in the Veteran's hearing from entrance to exit and also referred to the Forest Service's 1996 audiogram which notes the onset of his hearing loss was from loud noises he was exposed to during service.  She also reiterated that he did not file a claim for service connection for hearing loss or tinnitus in 1972 because he made the claim on his own, and because those issues were not a concern at that time.  She stated that his failure to mention those complaints should not be held against him.

A review of the foregoing fails to show that the Veteran had a chronic bilateral hearing loss disability or tinnitus in service.  Such is simply not shown.  There is also no competent evidence establishing a diagnosis of bilateral hearing loss or tinnitus until several years after service.  Service connection for bilateral hearing loss and tinnitus based on the theories of direct onset (38 C.F.R. § 3.303(a)) or on a presumption of service connection (38 C.F.R. §§ 3.307, 3.309) is not established.

As to the theory of continuity of symptomatology (38 C.F.R. § 3.303(b)), full consideration has been given to the Veteran's assertion that he experienced bilateral hearing loss and ringing in the ears in service, and that he has continued to experience those problems since that time.  The Veteran is clearly competent to report noise exposure during service and is equally competent to report symptoms of hearing loss and tinnitus.  However, this history is not found to be credible.

First, the Board's attention is drawn to the lack of reference to complaint of hearing loss or ringing of the ears during service.  While the STRs demonstrate a shift in his hearing acuity during the Veteran's service, including the discharge examination which indicated hearing loss at 6-8kHz, these records are completely void of any complaints of hearing loss or tinnitus.  There is also a lack of reference to hearing loss and tinnitus symptomatology in the STRs and at separation in August 1971.  Consideration has been given to the Veteran's contention that he did not mention either condition because they were not causing him problems.  However, the service treatment records show that the Veteran did seek out medical attention for symptoms as routine as cold-like symptoms.  Such tends to negate his more recent assertion of being reticent to mention his hearing loss or tinnitus. 

Similarly, as referenced, the Veteran's initial application for disability benefits many years ago list numerous medical complaints, but nothing related to hearing loss or tinnitus.  Based upon the language and context of the earlier claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time.  It is equally worthy to note that the Veteran's June 1972 VA examination included the finding that there was no hearing loss on examiner, and that the Veteran did not report hearing loss or tinnitus either.  Therefore, his failure to report any complaints hearing loss or tinnitus in 1972 is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

While his representative suggested that he did not file a claim for hearing loss or tinnitus in 1972 because he did not have representation at that time, he pro se filed service connection claims for a nervous condition and right thumb disability for which service connection was granted by a June 1972 rating decision.  This shows that had he in fact been experiencing hearing loss and tinnitus symptomatology at that time, he was more than capable of filing a claim without any assistance.  In September 2012 the Veteran testified that he was not concerned about his hearing loss and tinnitus in 1972, which is further evidence against his claim of experiencing hearing loss and tinnitus symptomatology since service.  These inconsistencies strongly suggest that the historical recollections of the Veteran are compromised.  

The earliest post-service medical evidence of any relevant findings is dated in June 1996.  This is almost 21 years after separation from active duty service.  This too weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  

The report of the June 1996 private audiological evaluation also provides evidence that tends to refute the Veteran's more recent assertion of having hearing loss and tinnitus since service.  At that time, he presented with a history of hearing loss with "sudden onset" that he claimed was due to "working around loud machinery."  He reported employment related acoustic trauma 8 hours a day without hearing protection.  (Contrary to the representative's contention, this record does not state that the Veteran's hearing loss initially began in service).  This history of post-service noise is in direct conflict with his more recent contention that while with the U.S. Forest Service, he was only exposed to noise from a chainsaw on occasion during which time he did use hearing protection.  The Board affords greater probative weight to the history he gave in 1996.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Further, while he now argues that he has experienced hearing loss and tinnitus since service, on March 2009 VA examination, he reported noticing hearing loss at age 30.  At discharge, he was 22 years of age which means that his hearing loss began at least 7 years after service.  Such is strong evidence against his more recent claim of experiencing hearing loss and tinnitus during and since his service. 

Finding that a lack of credibility in the Veteran's report of hearing loss and tinnitus since service, which goes against a grant of service connection based on continuity of symptomatology, the Board turns to question of whether there is evidence relating his hearing loss and/or tinnitus to his active service, to include noise exposure.  There is no medical opinion to support this theory.  Instead, the only competent opinion of record is that of the March 2009 VA examiner stating the following: that is it less likely than not that the Veteran's bilateral hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event or illness.  Rationale was provided with this opinion.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of bilateral hearing loss and tinnitus since service.

Aside from the Veteran's assertion of experiencing tinnitus and hearing loss since service, which has found to lack credibility, consideration has been given to the Veteran's assertion that his current hearing loss and tinnitus are related to his in-service noise exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology of bilateral hearing loss and tinnitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board acknowledges that the Veteran is competent to report the onset and frequency of his tinnitus.  Recognition is also given to the fact that Court has determined that tinnitus is the type of disability that can be identified/diagnosed by a layman.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the question of the cause of tinnitus, which is presently diagnosed but not found to have had its onset in service, is beyond his level of lay observation.  As regards hearing loss, sensorineural hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In that regard, while the Board again acknowledges that Veteran is competent to report symptoms such as ringing in the ears and impaired hearing, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  A VA examiner has clearly addressed these arguments.  As previously stated, while the Veteran is competent to report the onset of tinnitus, neither the Veteran nor his friends have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of sensorineural hearing loss or a competent opinion as to medical causation regarding sensorineural hearing loss or tinnitus.  Nothing in the record demonstrates that they have received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


